STONE, J.
— The assignments of error, and the arguments *432of counsel, raise but a single question : whether tbe city charter authorizes the levy of the tax tbe city attempted to impose? In Baldwin v. City Council, 53 Ala. 457, this court held that “tbe Legislature may confer on the municipalities it creates, such measure of power to levy and collect taxes as it may deem expedient, not greater or other than it possesses.” It was added, “ that this power is capable only of clear and unequivocal delegation. When express power to levy and collect particular taxes is conferred, the power to levy and collect other taxes is excluded. Or, if particular subjects of taxation are enumerated, the corporation has not capacity to enlarge them.” — See, also, 2 Dil. on Mun. Corp. 3d ed. §§ 784 (623), 785 (624).
The city government of Selma has power “to levy taxes on real and pérsonal property, auction sales and sales of merchandise, and capital employed in business in said city, and street tax on all male inhabitants of the city, of the age of twenty-one years and upwards.” Tbe tax complained of in this case was levied on tbe gross receipts of warehouses. This is not within any of the enumerated powers in the city charter, and its exercise is alike interdicted by the absence of legislative authority, and by the enumeration of certain powers, of which this is not one. The opinion of the special Chancellor is an able and well considered argument, fully sustained by bis citations. We could not strengthen it by any thing we might add.
Affirmed.